                  Case 4:20-cv-01563-HSG Document 74 Filed 07/22/20 Page 1 of 2
                                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     State of California, et al.
                                                       )   Case No: _______________
                                                                    20-cv-1563-HSG
                                                                              -HSG
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE ; ORDER
 6   Trump, et al.                                     )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, Matthew Colangelo                      , an active member in good standing of the bar of
 9    New York                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiff the State of New York              in the
                                                                 Christine Chuang
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                                    Civil Rights Enforcement Section
      New York State Office of the Attorney General
14    28 Liberty Street, 19th Floor                                   California Department of Justice
      New   York, NY
       MY TELEPHONE # OF10005
                         RECORD:                              LOCAL CO455  Golden
                                                                       -COUNSEL     Gate Avenue,
                                                                                ’S TELEPHONE       Ste. 11000
                                                                                             # OF RECORD :
15    (212) 416-6057                                                  San
                                                             (415) 510-3525Francisco,  CA 94102-7004
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    matthew.colangelo@ag.ny.gov                            Christine.Chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 4228797      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/06/20                                                  Matthew Colangelo
22                                                                                  APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Matthew Colangelo                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                               S DISTRICT
27   designated in the application will constitute notice to the party.                    TA
                                                                                             TE           C
                                                                                                                              O
                                                                                                 S




                                                                                                                               U
                                                                                                ED




                                                                                                                                RT
                                                                                            UNIT




     Dated: 7/22/2020
                                                                                                                     D
                                                                                                               DENIE
28
                                                                                                                                     R NIA




                                                                                                                         lliam Jr.
                                                              UNITED STATES DISTRICT/MAGISTRATE            JUDGE
                                                                                            NO




                                                                                                     S. Gi
                                                                                              aywood
                                                                                                                                     FO




                                                                                      Judge H
                                                                                             RT




                                                                                                                                LI




                                                                                                     ER
                                                                                                H




                                                                                                                              A




                                                                                                          N                     C
                                                                                                                            F
                                                                                                              D IS T IC T O
     PRO HAC VICE APPLICATION & ORDER                                                                                    October 2012
                                                                                                                    R
Case 4:20-cv-01563-HSG Document 74 Filed 07/22/20 Page 2 of 2
